53 F.3d 342NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re OKC PARTNERS, LTD., a Texas limited partnership, alsoknown as Town & Country/Courtyard Plaza, doingbusiness as OKC Partners, Ltd., Debtor,Michael B. BIRNIE, Creditor, L.B. Windham;  John WindhamPlotnik;  Fred A. Sheriff;  Jay W. Lorch;  John H. Lindsey,Dale B. Elmore;  C. Jackson Grayson, Jr.;  Douglas A.Dawson;  Peter Marr;  Hanaho, Ltd.;  John J. Redfern, III;William E. Penland;  Eagle-Texas Realty Company, Inc., Appellants,v.OKC PARTNERS, LTD., a Texas limited partnership, also knownas Town & Country/Courtyard Plaza, doing business as OKCPartners, Ltd.;  First Gilbralter Bank FSB;  AmericanReinsurance Company, Appellees,andNorvell Lipscomb, Jr.;  and Blockbuster Video, Appellees inDistrict Court.
No. 93-6304.
United States Court of Appeals, Tenth Circuit.
May 4, 1995.

ORDER JUDGMENT1
Before SEYMOUR, Chief Judge, ALDISERT,2 and BALDOCK, Circuit Judges.

SEYMOUR

1
The limited partners of OKC Partners, Ltd., appeal a ruling by the district court that American Reinsurance Company and First Gibralter Bank, F.S.B., had valid liens on the rental income of properties owned by OKC Partners.  In affirming the order of the bankruptcy court, the district court held that our decision in Virginia Beach Fed.  Sav. & Loan Ass'n v. Wood, 901 F.2d 849 (10th Cir.1990), is controlling.  We agree.  After consideration of the record and the parties' arguments, we AFFIRM substantially for the reasons stated in the district court opinion.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation